Citation Nr: 1521879	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the appellant's countable income exceeded the maximum annual rate permissible for receipt of non-service-connected death pension benefits, in 2012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  He was a recipient of the Purple Heart, and passed away in 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's claims folder is in the jurisdiction of the Roanoke, Virginia RO.

The appellant was scheduled for a Board videoconference hearing in December 2014, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The issue of entitlement to service connection for the cause of the Veteran's death
has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R.         § 19.9(b) (2014).

In a January 2014 statement, the appellant appears to indicate that her income has decreased since she filed the current claim on appeal.  This is also referred to the RO to determine whether she currently qualifies for VA death pension benefits.  


FINDING OF FACT

The appellant's countable income exceeded the maximum annual death pension rate (MAPR) in 2012.



CONCLUSION OF LAW

The criteria are not met for entitlement to VA non-service-connected death pension benefits.  38 C.F.R. §§ 3.1, 3.2, 3.3, 3.4, 3.21, 3.23, 3.271 - 3.275 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

In addition, the VA General Counsel has held that VA is not required under 38 U.S.C.A. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (2004).  Because the outcome of the present claim is determined according to the laws and regulations pertaining to the calculation of non-service-connected death pension benefits, the notice provisions of VCAA do not apply.  That is, there is no contention or reasonable indication that further factual development would be of assistance.  Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of the claim and no further need to discuss VCAA duties.
II.  Analysis

Death pension benefits are available for surviving spouses, as a result of a Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  A surviving spouse may be entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; and, the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

Death pension may be paid to a surviving spouse who was married to the veteran: (1) One year or more prior to the veteran's death, or (2) For any period of time if a child was born of the marriage, or was born to them before the marriage, or (3) before a delimiting date applicable to the period of war in which the veteran served. 38 C.F.R. § 3.54(a).  The latest period of war in which the Veteran served was the Vietnam era.  The delimiting date for the Vietnam era is May 8, 1985.  38 C.F.R. § 3.54(a).  Thus, under 38 C.F.R. § 3.54(a)(3) a surviving spouse is eligible for death pension if the spouse and the Vietnam era veteran married before May 8, 1985.

Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the appellant supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 C.F.R. § 3.271.

Under the law, the maximum annual rate of improved (nonservice-connected) death pension payable to a surviving spouse varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 38 C.F.R. §§ 3.3(b)(i)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 C.F.R. § 3.3(b)(3)(iii).  The MAPR is published in Appendix B of VA Manual M21-1 MR (M21-1 MR) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  Pension is payable at the specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A.     §§ 1503; 38 C.F.R. §§ 3.3, 3.23. 

"Annual income" includes the surviving spouse own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.3(b)(3)(iii).  
Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  As a general rule, all family income shall be counted in determining entitlement to pension.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Pertinent to this case, the maximum annual rate of pension benefits for a surviving spouse with no dependent is $8,219, effective from December 1, 2012, and December 1, 2013. 

In October 2003, the RO notified the appellant that an adjustment of Social Security income may cause an adjustment of the current rate of VA pension as it depends on total family income, which includes the income of any dependents.  The RO correspondence outlined the family income amount based on the sources she reported to be $13,337.  See October 2002 VA Form 20-8993.  In December 2003 the RO notified the appellant that VA pension benefits had been terminated effective December 2003 because the appellant's income was determined to exceed the maximum annual death pension limit set by law.

In April 2012, the appellant filed an application seeking reinstatement of her death pension benefits as the surviving spouse of the Veteran.  She reported her monthly income totals $696.50 from SSA benefits and an additional amount of $5,400.  See April 2012 VA Form 21-534.  Thereafter, the RO denied reinstatement of VA death pension in November 2012.  The appellant filed a timely notice of disagreement.  See January 2013 Statement.  

As indicate above, payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  As a general rule, all family income shall be counted in determining entitlement to pension.  SSA benefits are considered as recurring benefits for pension purposes.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annulization period.

Accordingly, as of December 1, 2011, the appellant's self-reported gross monthly SSA benefits totaled $696.50.  This monthly payment is multiplied by twelve totaling $8,358.  The appellant also reported additional income totaling $5,400, providing an annual income of 13,758.  Likewise, the appellant's reported income exceeds the MAPR for 2012.  She reported no medical expenses to be deducted from her reported income for 2012.  The appellant has not provided any evidence showing that she was eligible for reinstatement of VA death pension at any point during the appeal period.  Thus, his claim for death pension must be denied on the basis that the appellant's income exceeds the MAPR.

ORDER

Entitlement to non-service-connected VA pension benefits is denied based on the appellant's countable income exceeding the maximum allowable rate in 2012.

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


